     Case 5:19-cv-01858-JAK-SP Document 11 Filed 10/22/19 Page 1 of 7 Page ID #:108




 1
     LAW OFFICES OF DARSHAN PATEL, APC
     R. ALAN SMITH, ESQ. (CBN: 062835)
 2   DARSHAN PATEL, ESQ. (CBN: 312423)
 3
     2655 Camino Del Rio North, Suite 330
     San Diego, CA 92108
 4   Telephone: (619) 940-6623
     Email: asmith@lawpatel.com
 5

 6
     Attorneys for Defendant
 7
     PANCH RATNA LLC
 8
                              UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11     JAMES RUTHERFORD, an                 Civil Case No.: 5:19-cv-01858-JAK-
12     individual                           SP
13
                    Plaintiff,
14                                          DEFENDANT’S ANSWER TO
15                       v.                 COMPLAINT
16
       PANCH RATNA, LLC, a
17
       California limited liability         Judge: John A. Kronstadt
18

19
       company; and Does 1-10,
       inclusive,                           Complaint Filed: 09/26/2019
20
                                            Trial Date:     Not Yet Set
21
                    Defendants.
22

23

24          PANCH RATNA, LLC, a California limited liability company now answers
25   the complaint of Plaintiff, JAMES RUTHERFORD.
26

27

28
     Case 5:19-cv-01858-JAK-SP Document 11 Filed 10/22/19 Page 2 of 7 Page ID #:109




 1                                 GENERAL DENIAL
 2          1.   In answer to paragraph 1, Defendants lack information or belief
 3         sufficient to permit them to admits or deny the allegations that Plaintiff is so
 4
           impaired as to be considered disabled under the American with Disabilities
 5
           Act and whether Plaintiff actually sought or requires any goods facilities or
 6
           services from Defendants, and on that basis denies those allegations.
 7
            2.   Defendants admits paragraph 2.
 8
            3.   Defendants admits paragraph 3.
 9
            4.   Defendants admits paragraph 4.
10
            5.   Defendant admits paragraph 5.
11
            6.   Defendants lack information or belief sufficient to permit them to
12
           admit or deny the allegations of paragraph 6 and on that basis deny them.
13

14
      JURISDICITON & VENUE:

15
            7.   While denying the merit and legal sufficiency of Plaintiff’s claims in

16         this action, Defendants admit, in answer to paragraph 7 that his court has
17         jurisdiction to determine the matters in controversy that are alleged in the
18         Complaint and that are controverted in this Answer.
19          8.   While denying the merit and legal sufficiency of Plaintiff’s claims in
20         this action, Defendants admit, in answer to paragraph 8 that his court has
21         jurisdiction to determine the matters in controversy that are alleged in the
22         Complaint and that are controverted in this Answer.
23
            9.   While denying the merit and legal sufficiency of Plaintiff’s claims in
24
           this action, Defendants admit, in answer to paragraph 9 that his court has
25
           jurisdiction to determine the matters in controversy that are alleged in the
26
           Complaint and that are controverted in this Answer.
27

28
     Case 5:19-cv-01858-JAK-SP Document 11 Filed 10/22/19 Page 3 of 7 Page ID #:110




 1    FACTUAL ALLEGATIONS:
 2          10. Defendant lacks information or belief sufficient to permit them to
 3         admit or deny the allegations of paragraph 10 and on that basis deny them.
 4
            11. Defendants admit paragraph 11.
 5
            12. Defendants admit paragraph 12.
 6
            13. Defendants deny the allegations of paragraph 13.
 7
            14. Defendants lack information or belief sufficient to permit them to
 8
           admit or deny the allegations of paragraph 14 and on that basis deny those
 9
           allegations.
10
            15. Defendants lack information or belief sufficient to permit them to
11
           admit or deny the allegations of paragraph 15 and on that basis deny those
12
           allegations.
13

14
            16. Defendants deny the allegations of paragraph 16.

15
            17. Defendants deny the allegations of paragraph 17.

16          18. Defendants lack information or belief sufficient to permit them to
17         admit or deny the allegations of paragraph 18 and on that basis deny them.
18          19. Defendants lack information or belief sufficient to permit them to
19         admit or deny the allegations of paragraph 19 and on that basis deny them.
20          20.   Defendants lack information or belief sufficient to permit them to
21         admit or deny the allegations of paragraph 20 and on that basis deny them.
22          21. Defendants lack information or belief sufficient to permit them to
23
           admit or deny the allegations of paragraph 21 and on that basis deny them.
24
            22. Defendants lack information or belief sufficient to permit them to
25
           admit or deny the allegations of paragraph 22 and on that basis deny them.
26
            23. Defendants lack information or belief sufficient to permit them to
27
           admit or deny the allegations of paragraph 23 and on that basis deny them.
28
            24. Defendants deny the allegations of paragraph 24.
     Case 5:19-cv-01858-JAK-SP Document 11 Filed 10/22/19 Page 4 of 7 Page ID #:111




 1          25. Defendants lack information or belief sufficient to permit them to
 2         admit or deny the allegations of paragraph 25 and on that basis deny them.
 3          26. Defendants lack information or belief sufficient to permit them to
 4
           admit or deny the allegations of paragraph 26 and on that basis deny them.
 5
            27. Defendants lack information or belief sufficient to permit them to
 6
           admit or deny the allegations of paragraph 27 and on that basis deny them.
 7
      FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICAN WITH
 8
     DISABILITIES ACT OF 1990
 9
            28. Defendants answer paragraph by incorporating by reference all
10
           paragraphs of their answer as though fully restated herein.
11
            29. As paragraph 29 consists of a citation, characterization, and
12
           conclusion of law concerning the substance, purpose, and/or effect of
13

14
           enactments that speaks for themselves, no admission or denial is required.

15
           However, to the extent that this paragraph may be construed to allege a

16         violation of the cited enactment or any other federal, state of local enactment
17         or regulation, Defendants deny this allegation.
18          30. As paragraph 30 consists of a citation, characterization, and
19         conclusion of law concerning the substance, purpose, and/or effect of
20         enactments that speaks for themselves, no admission or denial is required.
21         However, to the extent that this paragraph may be construed to allege a
22         violation of the cited enactment or any other federal, state of local enactment
23
           or regulation, Defendants deny this allegation.
24
            31. As paragraph 31 consists of a citation, characterization, and
25
           conclusion of law concerning the substance, purpose, and/or effect of
26
           enactments that speaks for themselves, no admission or denial is required.
27
           However, to the extent that this paragraph may be construed to allege a
28
     Case 5:19-cv-01858-JAK-SP Document 11 Filed 10/22/19 Page 5 of 7 Page ID #:112




 1         violation of the cited enactment or any other federal, state of local enactment
 2         or regulation, Defendants deny this allegation.
 3          32. Defendants deny the allegations of paragraph 32.
 4
            33. Defendants lack information or belief sufficient to permit them to
 5
           admit or deny the allegations of paragraph 33 and on that basis deny them.
 6
      SECOND CAUSE OF ACTION: VIOLATION OF THE UCRA, CALIFORNIA
 7
     CIVIL CODE § 51
 8
            34. Defendants answer paragraph by incorporating by reference all
 9
           paragraphs of their answer as though fully restated herein.
10
            35. As paragraph 35 consists of a citation, characterization, and
11
           conclusion of law concerning the substance, purpose, and/or effect of
12
           enactments that speaks for themselves, no admission or denial is required.
13

14
           However, to the extent that this paragraph may be construed to allege a

15
           violation of the cited enactment or any other federal, state of local enactment

16         or regulation, Defendants deny this allegation.
17          36. As paragraph 36 consists of a citation, characterization, and
18         conclusion of law concerning the substance, purpose, and/or effect of
19         enactments that speaks for themselves, no admission or denial is required.
20         However, to the extent that this paragraph may be construed to allege a
21         violation of the cited enactment or any other federal, state of local enactment
22         or regulation, Defendants deny this allegation.
23
            37. As paragraph 37 consists of a citation, characterization, and
24
           conclusion of law concerning the substance, purpose, and/or effect of
25
           enactments that speaks for themselves, no admission or denial is required.
26
           However, to the extent that this paragraph may be construed to allege a
27
           violation of the cited enactment or any other federal, state of local enactment
28
           or regulation, Defendants deny this allegation.
     Case 5:19-cv-01858-JAK-SP Document 11 Filed 10/22/19 Page 6 of 7 Page ID #:113




 1                          FIRST AFFIRMATIVE DEFENSE
 2                           FAILURE TO STATE A CLAIM
 3         As a first, separate, and affirmative defense to the unverified Complaint on
 4
     file herein, these answering Defendants allege that Plaintiff's unverified
 5
     Complaint, in its entirety, nor any purported cause of action set forth therein, allege
 6
     facts sufficient to constitute a cause of action against these answering Defendants.
 7

 8
                                          PRAYER
 9
           WHEREFORE, Defendant prays for the following:
10
            1.    That Plaintiff take nothing from his complaint;
11
            2.    Plaintiff’s complaint be dismissed for failure to state a claim;
12
            3.    For reasonable attorney fees and costs of suit; and
13

14
            4.    For any and further relief that the Court deems proper.

15

16   Dated: October 17, 2019           LAW OFFICES OF DARSHAN PATEL APC
17

18                                     R. ALAN SMITH, ESQ.
19                                     DARSHAN PATEL, ESQ.
                                       Attorneys for Defendants
20
                                       PANCH RATNA, LLC
21

22

23

24

25

26

27

28
     Case 5:19-cv-01858-JAK-SP Document 11 Filed 10/22/19 Page 7 of 7 Page ID #:114




 1
                                PROOF OF SERVICE
       JAMES RUTHERFORD, an individual Plaintiff, v. PANCH RATNA, LLC, a
 2          California limited liability company; and Does 1-10, inclusive,
 3

 4
     I, the undersigned, am over the age of eighteen years. I am not a party to the above-entitled
 5   action; my business address is 2655 Camino Del Rio N, Ste 330, San Diego, California 92108.

 6   On October 22, 2019 I served the following document(s):
 7
            DEFENDANT’S ANSWER TO COMPLAINT
 8
     Addressed to:
 9
            Joseph Manning, Esq.
10
            MANNING LAW, APC
11          20062 SW Birch Street, Ste 200
            Newport Beach, CA 92660
12          disabilityrights@manninglawoffice.com
13
              BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in
14            the United States mail at San Diego, California.
15
              BY FACSIMILE: In addition to the service by mail as set forth above, I forwarded a
16            copy of said documents via facsimile to the listed facsimile number.

17            BY OVERNITE EXPRESS: I caused such envelope with postage thereon fully
18
              prepaid to be placed in the Designated Overnite Express drop box at San Diego,
              California.
19
              BY PERSONAL SERVICE: I caused said documents to be personally served on all
20
              listed recipients via Diversified Legal Services.
21
              BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed
       X
22            documents to be electronically filed and subsequently emailed to the recipient(s).
23
     Executed on October 22, 2019, at San Diego, California.
24
     I declare under penalty of perjury under the laws of the State of California that the above is
25
     true and correct.
26
                                                                         Vinh To
27
                                                                          Vinh To
28
